Opinion op the court, by
Judge O’Rear
Affirming-
An execution issued upon a judgment in favor of "Winstead against Hicks was levied upon two horses and a buggy, the property of the latter.' A bond of indemnity was required by the sheriff before selling the property, which was executed by the appellants. Thereupon the property was sold. This suit is upon that bond by the execution defendant, who claims that he was a housekeeper of this commonwealth, with a family, that those were his only work beasts, and that he had not the provision for his family and the *157provender for his exempt live stock allowed by law, and consequently all the property was exempt from sale under the execution. He laid his damages at ¿525. The case was submitted to the judge without a jury, who, upon a separate finding of the law and facts, adjudged that the live stock was specifically exempt; that the buggy was exempt under the provision of the statute allowing other personal property in lieu of exempt provision and provender not on han’d, fixing the value of the exempt articles at $300, and finding the damages to be $125. The latter sum was arrived at by deducting from the value of the use of the live stock sold the reasonable cost of keeping it for the time the defendant was deprived of it by its seizure and sale under the execution.
The appellants complain of the trial court’s conclusion of law and fact, as follows:
First. That the petition was not sufficient to allow a recovery for the animals. It is claimed the plaintiff did not specifically state that they were his only work beasts at the time of the levy, or that he had not then other personal property not disclosed sufficient to have made up the deficit in his provision. The allegations of the petition are that “the said two horses seized, levied on, and sold were his only work beasts, and by the .said illegal levy and sale he has been deprived of the use and services of said horses from the 7th of May, 1908, the date of said seizure, whereby he has been damaged as set out,” etc. As to the exempt provisions and provender, the allegation is: “That he did not-have sufficient provisions, including bread stuff 'and animal food, to sustain his family for more than one week; nor did he have sufficient provender suitable to live stock to sustain his live stock for more than one week; *158nor did he have any other personal property, wages, money, or growing crops ont of which the said provisions or provender conld be provided.” These allegations are sufficient, but, if not, after verdict or judgment in plaintiff’s behalf, are sufficient to sustain the judgment. The rule is pleadings are liberally construed after verdict or judgment to sustain the judgment, whereas on demurrer and before judgment they are strictly construed against the pleader. Any formal defect in pleadings is deemed cured by the verdict or judgment. Hill v. Ragland, Sheriff, 114 Ky. 209, 70 S. W. 634, 24 Ky. Law Rep. 1053; Dunekake v. Beyer, 79 S. W. 209, 25 Ky. Law Rep. 2002; Ashland, etc., R. Co. v. Lee, 82 S. W. 368, 26 Ky. Law Rep. 700; Harmon v. Thompson, 84 S. W. 569, 27 Ky. Law Rep. 186.
Second. It is not now denied that Hicks was a housekeeper, entitled to the exemptions claimed; nor that the property was of less value than that found by the court. But it was made a ground for the motion for a new trial in the lower court, and for a reversal here that the evidence did not justisfy the finding qf the corirt of the fact that the execution defendant notified the sheriff before the sale, or before the execution of the bond of indemnity, that he claimed the property as exempt. The statute does not impose upon a debtor that duty. True, he may expressly or by his conduct waive the exemption. But, unless he does so, it is not perceived by what authority the court could impose upon him a condition upon which his statutory exemption was made to depend different from or in addition to what the statute had imposed. The courts have taken two views of the question whether the debtor must claim his exemption to be entitled to it. The principal difference *159arises out of the difference in the phraseology of the statutes. In some of the states the condition is expressly or impliedly imposed in the statute creating the exemption that the debtor must claim it before it will be allowed to him. In those states it is held he must claim the exemption at or before the time of sale. Freeman on Executions, Sec. 211. But in others the exemption is absolute, and the defendant need not expressly claim it in order to avail himself of his statutory right. Id. See. 212, and cases collected. Our statute belongs to the latter class. In the early history of the statutes of exemption from execution the decisions were not in harmony on the subject, but modernly the question seems to have become settled in conformity with the foregoing statement, which seems to us to be in accord with the spirit and reason of the legislation. In this state that rule was applied in Stirman v. Smith, 10 Ky. Law Rep. 665, 10 S. W. 131.
In McGee v. Anderson, 1 B. Mon. 187, 36 Am. Dec. 570, it was held that the execution defendant would le put to his election to claim one of three or more horses (where only two were exempt), one having-been levied- on by the sheriff under execution. This case seems to be the same in principle in its main aspect as the case relied on by appellants, viz., Commonwealth for the benefit of Breef v. Burnett, 44, S. W. 966, 19 Ky. Law Rep. 1836. In that opinion, in discussing- an instruction properly refused (but not copied in the opinion), the court observed: “Instruction No. 9 was properly refused for the reason it was the duty of appellant on or before the day of sale to make known to the officer or plaintiff' in the execution that lie (appellant) did not have on hand the provisions allowed by law to himself and family, and that *160he claimed a sufficiency of the live stock suitable for that purpose as exempt from levy and sale. These facts being peculiarly within his own knowledge, and could not have been known to the officer or the plaintiff in the execution, it was his duty to make that fact known, if it was a fact, in time to assert any claim.” The above quotation, as will be observed, was with reference to property claimed as exempt in lieu of specific exempt property not on hand. Just what instruction No. 9 was that was then rejected we do not now know. The facts shown in the opinion were that the execution defendant probably had other property ■cut of which he might have claimed his exemption in lieu of that not on hand in specie. In such instance Ihe execution defendant ought not to put the plaintiff and officer to the hazard of guessing at what the defendant had in his larder. Failing to apprise them, or one of them, ■ when he had opportunity tó do so, anight justly be regarded as a waiver of his right to claim such property. That opinion did not overrule Stirman v. Smith, supra, and did not advert to the prevailing rule deduced from the Authorities elsewhere. Harmonizing it with McGree v. Anderson and Stirman v. Smith, we must hold that it was intended to apply only to those instances where the execution defendant was put upon his election, and, failing to elect, would be deemed to have waived his right. Appellee Hicks practiced this case by the opinion in Commonwealth, etc., v. Burnett, supra. He attempted to show that he gave the sheriff notice of his claim to the exemption. He testified that he lived some distance from the county seat; that he had a young lady, who was operator of the long-distance telephone line between his point and the county seat, to call up the sheriff at the county seat, and notify him that he *161(Hicks) claimed the property as exempt, and advised that he protect himself by a bond of indemnity. He further testified that he did not personally use the telephone because he was slightly hard of hearing; but that he stood by and heard the operator repeat the message over the telephone to the sheriff. The sheriff testified that he remembered having been called over the long-distance telephone on the subject of that execution, and that the talking from the other end of the line was a woman’s voice; that he did not remember what was said, whether a lien was claimed by some one or whether the property was claimed as exempt. He at first testified that it was the latter, but on cross-examination retracted so far as to say that he had not sufficient recollection on that point to state, but was rather of the impression that it was concerning a lien. He said Ke had been called but once on the subject. While not conclusive, this evidence persuades the mind that the conversation related by the plaintiff was had. The sheriff corroborates the plaintiff as to the fact of the conversation, and the time and manner of it. There was no testimony to the contrary. There was a mortgage lien on the property, but it was not contended that the lien-holder or any one other than Hicks called the sheriff to notify.him of the fact. It is a reasonable inference that the plaintiff', even if he mentioned the mortgage, also mentioned his own claim of exemption. The circuit judge believed his testimony, and we find no ground for rejecting it.
Third. The general rule is that in an action of trover the measure of damages is the value of the property, with interest (in the discretion of the jury) from the time of its conversion (Sanders v. Vance, 7 T. B. Mon. 209, 18 Am. Dec. 167), while in actions of *162‘detinue the criterion is the value of the use of the property, plus its deterioration and necessary expense in recovering it. Exceptional circumstances under proper averments admit of a somewhat different criterion in the latter cases. Manning v. Grinstead, 90 S. W. 553 28 Ky. Law Rep. 789; Schulte v. L. & N. R. R., 108 S. W. 941, 33 Ky. Law Rep. 31.
Although this is an action on the bond of indemnity, it is properly classified as belonging to that of actions of trover at the common law. The effect of the execution of the bond is, if the surety is good, to restrict the right of action for damages for the conversion of the property under the execution to an action on the bond. The makers of the bond are substituted in liability for the sheriff. But the execution of the bond does not prevent the debtor claiming the property levied on as exempt from maintaining an action against the sheriff who has levied upon it or the purchaser to recover the property as in detinue. Bethel v. Van Meter, 9 Ky. Law Rep. 331; Hoskins v. J. M. Robinson Co., 101 Ky. 667, 42 S. W. 113, 19 Ky. Law Rep. 877.
In neither instance is the character of the action, whether on the bond or against the officer or the purchaser or the plaintiff in the execution, different from the common-law actions of trover and detinue. It follows that the measure of damages allowed in those cases from ancient times and consistently is the correct measure upon the bond. Sections 492, 493, Sedgwick on Damages; Freeman v. Luckett, 2 J. J. Marsh, 390; Daniel v. Holland, 4 J. J. Marsh, 18; Justice v. Mendell, 14 B. Mon. 12.
In allowing a recovery of $125 for the use of the horses, and in addition to their value, the trial court erred in this case. But the court went further, and *163adjudged thaiPt-he damages of $125 be set off by tbe debt of $100, f or which tbe plaintiff in tbe execution bad judgment agahust tbe defendant (appellee). That, too, was error. - Mulliken v. Winter, 2 Duv. 256, 87 Am. Dec. 495; Collett v. Jones, 7 B. Mon. 586.
The plaintiff (appellee) should have bad judgment for tbe value of tbe exempt property and interest, but no more. Tbe result of tbe judgment appealed from is not substantially different from what it would have been bad tbe court pursued tbe correct course in estimating tbe damages.
The original judgment of appellant against tbe appellee is not affected by tbe judgment appealed from.
Affirmed.